Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claims 1, 2, 5-13, 15-17, 19-23, 27-29 have been examined. 

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.  On 11/17/21, Applicant amended the independent claims.  And, Applicant’s Remarks address these amended features.  And, these new features are addressed below.  Also, the new dependent claims are rejected below.
Also, the 101 is still found to apply.  The abstract idea is detailed in the 101 below.  And, no additional elements are found beyond generic elements.  See the 101 below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Independent Claims 1, 8, 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are in a statutory category of invention.  However, the claims recite receives purchase information from a financial card provider system based on receipt preferences of the merchant, wherein the purchase information is from one or more purchases made from a particular merchant using a financial card affiliated with the particular merchant and provided to a customer by a financial card provider associated with the financial card provider system , the financial card provider being distinct from the merchant, the financial card having an associated financial account, the financial card having a wireless communication device coupled thereto, the wireless communication device storing identification data identifying the financial account; read the identification data; and determines one or more additional items to be purchased generates based on the purchase information, an offer for a financial incentive tied to the financial account if the one or more additional items are selected; formats the offer as a discount, a rebate or a coupon; and provides the offer to the customer.  This is considered in the Abstract Idea grouping of certain methods of organizing human activity - advertising, marketing or sales activities or behaviors. This judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements.  The additional elements are considered: a purchase information processor of a merchant system, a reading device of a merchant system, a wireless communication device, an electronic visual interface of the merchant system.  These 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations only perform well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).  Also, the additional hardware elements are: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions.  Viewed separately or as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea itself.  The claim does not provide significantly more than the identified abstract idea, in that there is no improvement to another technology or technical field, no improvement to the functioning of a computer, no application with, or by use of a particular machine, no transformation or reduction of a particular article to a different state or thing, no specific limitation other than what is well-understood, routing and conventional in the field, no unconventional step that confines the claim to a particular useful application, or meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Dependent claims 2, 5-7, 9-13, 15, 17, 19-23, 27-29 are not considered directed to any additional non-abstract claim elements.  Dependent claim 21 has an RFID.  
Please see the 35 USC 101 section at the Examination Guidance and Training Materials page on the USPTO website.  	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 5-13, 15-17, 19-21, 23  are rejected under 35 U.S.C. 103(a) as being unpatentable over Cohagan (20050043992) in view of Joao (20020095360).
Claims 1, 8, 16.  Cohagan discloses a merchant system for providing personalized customer service, comprising:	

Cohagan does not explicitly disclose that the profiler/system admin/rewards server is at a financial card provider system.  That is, Cohagan discloses purchase info going from an outside rewards server to a merchant system (like in Cohagan Fig. 3).  However, Cohagan does not explicitly disclose that het profiler/outsider rewards server is at a financial card provider system.  Cohagan does further disclose a sponsoring company as a card issuing company [28], and also discloses card issuing companies and banks [61].  And, Cohagan further discloses the rewards server can independent [106] or various locations or operators for the rewards server ([107, Fig. 3).  And, Joao discloses an information provider computer associated with a card issuer that houses transaction history information [25, 95] and that this information provider can be provide/share the information to the merchant system [27, 100].  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Joao’s information provider operated by a card issuer providing transaction info to a merchant to Cohagan’s card issuers and Cohagan’s independent information provider/profiler/rewards server providing transaction info to a merchant.  One would 
  And, in regards to based on one or more receipt preferences of the merchant system, Examiner notes the Interview on 3/8/21 and Applicant Spec at [36, 38, 43].  Examiner particularly notes Applicant Spec at “[43]… Thus, in some embodiments, financial card provider 12 may perform the management and analysis of purchase history information 84 for accounts 26, and then periodically update such information stored by merchant 14.  The term "periodically" means occurring from time to time, which may or may not be at a constant frequency.  For example only and not by way of limitation, purchase history information storage module 98 may communicate purchase history information 84 to merchant 14 each week or each month, when the customer 16 has made a particular number or dollar amount of purchases, or in response to a request from customer service module 76.”.  Thus, the receipt preference do Not have to do with a paper or purchase receipt but rather with when or criteria for purchase info sent to a merchant.  And, Cohagan discloses received purchase info based on one or more receipt preferences of the merchant system (“[143]… After standardizing the transaction file, the retailer system 904 transmits the standardized transaction file to profiler 906.  Whether transmitted to reward server 938 or profiler 906, a transaction file, whether or not it has been standardized prior to transmission, may be transmitted from retailer system 904 either as part of a periodic batch process or in real time as each transaction occurs.”; “[102]… In another embodiment, the consumer terminal 118 may operate in batch mode, as described herein.  In still a further embodiment, consumer terminal 118 operates in a manner which includes aspects of both real-time functionality 
 Cohagan further discloses using a financial card affiliated with the particular merchant and provided to a customer by a financial card provider associated with the financial card provider system , the financial card provider being distinct from the particular merchant, the financial card having an associated financial account (see card at [52, 109] for a card affiliated with the merchant, see [60, 61, 108, 162, 164] for the card being a financial card with a financial account, see [39] for cards and financial or loyalty; also note the merchant is affiliated by way of an acceptance code that works with the particular card [166]), the financial card having a wireless communication device coupled thereto, the wireless communication device storing identification data identifying the financial account (see card and RFID at [43]; see card and wireless at [166]);
a reading device operable to automatically read the identification data from the wireless communication device (see card and RFID at [43]; see card and wireless at [166]; see merchant system at Fig. 1); and
a customer service processor that, based on the reading device reading the identification data from the wireless communication device (Fig. 9; [130, 131]; and see id  features preceding): 

generates, based on the purchase information, an offer for a financial incentive tied to the financial account if the one or more additional items are selected; and (Examiner notes that in Applicant Spec financial incentives are discounts, incentives, promotions, etc that can incite purchase; and Cohagan discloses personalized service data as purchaser profile at [144]; also see targeted, reward points and products related to or similar at [80, 100]; see cross-selling and targeted marketing at [123, 71]; see targeted marketing and specialized offers or promotions and similar or related products at [124]).
Cohagan does not explicitly disclose provides the offer to the customer via an electronic visual interface of the merchant system.  That is, Cohagan does not explicitly disclose that it is the cross-sell promotion that is provided via a visual interface.  However, Cohagan discloses providing offers to the customer via an electronic visual interface of the merchant system  (see [96] and real-time offer of coupons and rewards points at time of checkout at terminal; Cohagan also discloses [43] and showing rewards on display; POS terminal at [58, 59]) and the offer as a discount, a rebate, or a coupon (see coupon, offer, points, rebate, discounts, etc at [64, 67, 96, 124]).  Also, Cohagan also discloses that rewards can include incentives like coupons [67] and rewards can be presented as offers (see rewards and offers at [71, 72, 101]).  And, Cohagan shows offering targeted marketing, cross-selling and specialized offers and promotions (as shown above). Therefore, it would have been obvious to one having 
wherein the offer is provided by the financial card provider system and comprises:
a first credit when the one or more additional items are purchased from the particular merchant (see targeted marketing to particular customer and cross-selling at [123, 124]; “[71]… (1) marketing Product 1 offered by Manufacturer 1 to consumers in a certain geographic area who purchase Product 2 offered by Manufacturer 2”; also note that any of the variables in [71] can be analyzed or combined for the targeted offer); and 
a second credit when the one or more additional items are purchased from one or more competitors of the particular merchant, the second credit being different from the first credit (“[71]… (2) marketing Product 1 offered by Manufacturer 1 and sold by Retailer X to consumers in a certain geographic area who purchase Product 2 offered by Manufacturer 2 at Retailer Y; and/or (3) marketing Product 1 offered by Manufacturer 1 and sold by Retailer X to consumers in a certain geographic area who purchase Product 2 offered by Manufacturer 2 at Retailer Y five times a year.”; also note that any of the variables in [71] can be analyzed or combined for the targeted offer).  Also based on Applicant Spec at [49], a credit is interpreted as a discount or rebate.  And, Cohagan discloses rebates and credits ([33]).  So, Examiner interprets that Cohagan can provide a discount/credit for an additional item at the store the customer is purchasing at or a discount/credit for purchasing at a different store or Retailer Y.

Claim 2, 9.    Cohagan further discloses the merchant system of claim 1, wherein the financial card is a credit card, and the financial account is a credit card account (see [52, 108]); and the purchase information includes an identification of items purchased during the one or more purchases ([53, 58]).
Claim 12.    Cohagan further discloses the system of claim 1, wherein the purchase information includes an identification of items purchased during the one or more purchases (see related products and analytics at [123, 125, 80, 100]).
Claim 13, 17.    Cohagan further discloses the system of claim 1, further comprising a financial reward processor of a merchant system that determines a number of loyalty points to be awarded to the financial account based on the purchase information (Fig. 3, item 120 and [96, 121]).
Claim 5.    Cohagan further discloses the merchant system of claim 1, wherein the customer service processor generates the offer based on a purchase history, and a number of loyalty points associated with the financial account ([80]).
Claim 6.    Cohagan further discloses the merchant system of claim 1, wherein the one or more additional items are based on the purchase information, a purchase history ([80]; also note [71] and a number of loyalty points associated with the financial account).

Claim 10.    Cohagan does not explicitly disclose the system of claim 8, wherein the financial card is only used to make purchases from the particular merchant.  However, Cohagan discloses a rewards card which is interpreted to work only at a particular merchant (“[52]…a rewards card”).  And, furthermore, Cohagan discloses identifying only particular merchants where the device can work (“[166]… A 
merchant account number may be, for example, any number or alpha-numeric 
characters that identifies a particular merchant for purposes of card acceptance, account reconciliation, reporting, or the like.”).  And, Cohgagan discloses that the loyalty accounts do not need to be associated with other accounts (Loyalty accounts need not be associated with other accounts or transaction accounts [39]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Cohagan’s rewards card can work at just a particular merchant .  One would have been motivated to do this in order to better incite purchase at that merchant.
Claim 11.    Cohagan further discloses the system of claim 8, wherein the financial card is affiliated with the particular merchant and is also used to make purchases from one or more other merchants (see independent claim rejection above for affiliated with a particular merchant, see this for purchase from other merchants: “[108]… Since the invention generally provides that consumer participation in the 
Claim 20.    Cohagan further discloses the system of claim 8, wherein the one or more additional items are based on the purchase information, purchase history information, and a number of loyalty points associated with the financial account ([80]) and wherein the financial reward is a reward offered by the financial card provider and based on an identified merchant competitor ([71]).
Claim 15, 19.    Cohagan further discloses the system of claim 8, wherein the communication interface transmits the purchase information to the data management system to allow the particular merchant to provide the personalized service to the customer tailored to purchase history information associated with the financial account (Fig. 9; and [130, 131, 148] where the end user retailer receives the purchase info from the financial card provider that is used for analytics and cross-selling and targeting [123, 124]; also note that Retailer has his own rewards server at Fig. 3, item 121).
Claim 21.    Cohagan further discloses the merchant system of claim 1, wherein the one or more receipt preferences of the merchant system comprise a periodic basis 
Claim 23.    Cohagan further discloses the merchant system of claim 1, wherein the customer service processor is configured to assist the customer locate one or more particular items within a premises of the particular merchant ([44, 47]; also see geographic area and department at [117]).  


Claim 22 is rejected under 35 U.S.C. 103(a) as being unpatentable over Cohagan (20050043992) in view of Joao (20020095360) in view of Allen (20050114703).
Claim 22.    Cohagan does not explicitly disclose the merchant system of claim 1, wherein the customer service processor receives a first project of the customer, compares the first project to one or more previous projects of the customer, determines a second project out of the one or more previous projects that is similar to the first project, and determines one or more items required for the first project based on the one or more items previously purchased by the customer for the second project.   Examiner notes this feature is interpreted in light of Applicant Spec at [7, 36, 48].  And, Cohagan discloses tracking purchase history and profile of the user [53, 58].  And, Allen discloses showing materials/items needed for a similar past project [37].  Therefore, it .

Claim 27, 28 is rejected under 35 U.S.C. 103(a) as being unpatentable over Cohagan (20050043992) in view of Official Notice.
Claim 27. Cohagan does not explicitly disclose the merchant system of claim 1, wherein the first credit is higher than the second credit.  However, Cohagan discloses different targeted offers related to different manufacturers or retailers ([71]).  And, Examiner takes Official Notice that one offer can be higher than another for a different retailer or different manufacturer, etc.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add a higher offer than another offer.  One would have been motivated to do this in order to better incite a customer.
Claim 28. Cohagan does not explicitly disclose the merchant system of claim 27, wherein the first credit is applied to all purchases made from the particular merchant and the second credit is applied to all purchases made from the one or more competitors of the particular merchant.  However, Cohagan discloses different targeted offers related to different retailers ([71]).  And, Examiner takes Official Notice that a discount can be applied to all purchases from a particular retailer.  Cards have been offering a percent off at one store and a different percent off at a different store well before Applicant’s priority date.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add a higher discount at one store than another store.  One would have been motivated to do this in order to better incite a customer.

Claim 29 is rejected under 35 U.S.C. 103(a) as being unpatentable over Cohagan (20050043992) in view of Lindsay (20050137940).
Claim 29. Cohagan further discloses the merchant system of claim 1, wherein the wireless communication device comprises a radio frequency identification (RFID) device, the RFID device storing the identification data identifying the financial account ([43, 50, 52).  Cohagan does not explicitly disclose wherein the reading device comprises an RFID reading device operable to automatically read the identification data from the RFID device by detecting the RFID device when the customer enters a premises of the particular merchant (43, 50, 52).  However, Lindsay discloses wherein the reading device is operable to automatically detect the identification data from the wireless communication device when the customer enters a merchant premises [11]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Lindsay’s automatically identifying the customer using RFID when the customer enters the store to Cohagan’s identifying using RFID.  One would have been motivated to do this in order to better identify using wireless or RFID technologies.




Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Iannacci at [141] discloses data from a card company to a merchant;
aa) Kucek at BS19 and Heisler at [8, 17] discloses a task list and common items;
a) These have good cross-selling features: Haller; Mueller [47, 67]; Peters;
Ramchandani; Reade; Werbitt; Herz  [0267, 48]; Ramchandani 265 [158] and cross-sell;
This has good bank/credit processing features: Brake.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR DURAN whose telephone number is (571)272-6718.  The examiner can normally be reached on Mon-Thurs, 7-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571) 272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.